USCA1 Opinion

	




          November 7, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1458                              GLADYS L. COK, ETC., ET AL.,                               Plaintiffs, Appellants,                                          v.                                    MICHAEL FORTE,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Gladys L. Cok on brief pro se.            _____________            Jeffrey  B.  Pine,  Attorney  General,  and  Richard  B.  Woolley,            _________________                            ____________________        Assistant Attorney General, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.  Upon  review of the entire  record, we                      __________            agree that  the complaint  was properly dismissed  and affirm            essentially  for  the  reasons  stated  in  the  magistrate's            December  19,  1994,  report  and  recommendation  which  was            adopted by the  district court.  Cok  v. Forte, 877  F. Supp.                                             ___     _____            797 (D.R.I. 1995).  We are also persuaded that the imposition            of a  narrow, well-defined  injunction against  plaintiff Cok            was  justified.    The  basis  for  the  injunction  is  well            supported  in the record.  The filing restrictions set out in            the order are  grounded in a  comprehensive history of  Cok's            ten-years of litigation,  were entered after  notice, hearing            and  the  opportunity  to   object,  and  are   unambiguously            "tailored to  the specific circumstances presented."   Cok v.                                                                   ___            Family  Court  of Rhode  Island, 985  F.2d  32, 34  (1st Cir.            _______________________________            1993).                      We  add  these  additional  comments.    Plaintiffs            contend that they never consented to have their case heard by            a magistrate-judge, that the magistrate exceeded the scope of            his authority and  that the district  judge, in adopting  the            magistrate's recommended disposition, including  the proposed            injunction, failed to conduct a de novo review as mandated by            28 U.S.C.    636(b)(1)(C).  First,  while a magistrate  lacks            authority to  issue a  dispositive order, including  an order            allowing an injunction, without the consent of the parties to            a decision by  a magistrate, 28  U.S.C.   636(c)(1),  section            636(b)(1)(B) permits a district  judge to refer a  motion for            injunctive relief to a  magistrate for a proposed disposition            without the  parties' consent.   Here, the  magistrate merely            recommended the imposition of an injunction; he did not order            it.    Second,  plaintiffs  filed timely  objections  to  the            magistrate's report.  In  accepting that report, the district            court especially noted and approved the wording of the narrow            injunction proposed by the magistrate.  The docket shows that            the district  judge had, on  a number of  occasions, examined            Cok's claims before  referring them  to the  magistrate.   We            will not presume, in  the absence of  contrary  indicia, that            the district  court conducted anything other  than a complete            review of  the record.  See United States v. Hamell, 931 F.2d                                    ___ _____________    ______            466, 468 (8th Cir.), cert. denied, 112 S. Ct. 347 (1991).                                 ____  ______                      Affirmed.                      ________                      Appellant's motion for oral argument is denied.                                                              ______                      Appellant's  request  for  declaratory   relief  is            denied.            ______                                         -3-